November 18, 2011 via EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Principal Funds, Inc. File No. 033-59474 Application for Withdrawal Pursuant to Rule 477 Dear Sir or Madam: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended, Principal Funds, Inc. (the "Company") hereby respectfully applies for the withdrawal of the above-referenced registration statement on Form N-14 filed with the Securities and Exchange Commission ("SEC") on November 8, 2011 (Accession No: 0000898745-11-000766) (the “Registration Statement”). The Registration Statement was filed with respect to proposed reorganizations relating to certain series of the Company. There were no securities sold or issued pursuant to the Registration Statement. The Company submits that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. We appreciate your assistance in this matter. If you have any questions regarding this matter, please contact the undersigned at (515) 235-9238. Very truly yours, /s/ Adam U. Shaikh Adam U. Shaikh Assistant Counsel
